Fawcett, J.,
dissenting.
The statute under which O’Shea claims the right to hold the picture of his deceased wife’s former husband, and the wedding ring which her former husband gave her, and other ornaments bequeathed by her to her personal relatives, is section 4903, Ann. St. 1907. It reads as follows: “When any person shall die possessed of any personal estate or of any right or interest therein, not lawfully disposed of by his last will, the same shall be applied and distributed as follows: First, the surviving husband or wife, if any, and, if there be no surviving husband or wife, then the child or children, if any, of the deceased shall be allowed all the wearing apparel and ornaments and household furniture of the deceased, and all the property and articles that was or Avere exempt to the deceased at the time of his or her death, from levy or sale upon execution or attachment, and other personal property, to be selected by her, him or them, not exceeding two hundred (200) dollars in value, and this allowance shall be made to such surviving husband or wife or child or children, if any, as well when he or she or they shall receive provision made in the will of the deceased as when the deceased dies intestate.” A careful study of the above provisions of the statute satisfies me that the legislature *164intended to recognize tlie right of any person to dispose of all of his personal property by will, but that, in the event of his failing so to do, the surviving husband or wife should be permitted to take and hold, as against the heirs at law, “all the wearing apparel and ornaments and household furniture of the deceased, and all the property and articles that was or were exempt to the deceased at the time of his or her death, from levy or sale upon execution or attachment.” Down to that point in the section of the statute quoted I am satisfied that the legislature intended the articles of personal property thus enumerated to go to the surviving husband or wife only when the same had not been disposed of by will. Then, realizing that upon the death of the party the surviving husband or wife might be left without immediate means of support, it further provided: “And other personal property to be selected by her, him or them, not exceeding two hundred (200) dollars in value.” By “other personal property” it is clear that the legislature meant personal property other than wearing apparel, ornaments and other articles of personal property previously enumerated in the section. The word “other” means that, or it is meaningless. Having decided to give the surviving husband or wife other personal property not exceeding $200 in value, in order to make it absolutely certain that such survivor should be entitled to such $200, the legislature added: “And this allowance shall be made to such surviving husband or wife or child or children, if any, as well when he or she or they shall receive provision made in the will of the deceased as when the deceased dies intestate.” It is clear to my mind that the legislature intended the words “this allowance” to apply only to the “other personal property,” and that it never was the intention of the legislature that it should apply to the ornaments, wearing apparel, etc., first enumerated in the section under consideration. The “other personal property,” it will be observed, is not to be selected from the ornaments and wearing apparel, because by the word “other” it is distinctly separated therefrom. *165This $200 worth of personal property it is evident the legislature intended might be selected from personal property outside of what had just been described in the act, such as horses, cattle, moneys, notes, mortgages, and the like; and, in order that neither heirs at law nor creditors might deprive the survivor of that $200 worth of property by any rule of construction such as election or the like, the legislature added the words: “And this allowance shall be made to such surviving husband or wife or child or children, if any, as well when he or she or they shall receive provision made in the will of the deceased as when the deceased dies intestate.” “In the construction of statutes, a limiting clause is to be restrained to the last antecedent.” Cushing v. Worrick, 9 Gray (Mass.) 382; Sedgwick, Construction of Statutory and Constitutional Law (2d ed.) p. 226; Pearce v. Bank of Mobile, 33 Ala. 693; School District v. Coleman, 39 Neb. 391.
That the legislature intended to apply the exception in the case of one dying testate to the $200 worth of other personal property is a reasonable construction is borne out by the fact that that clause of the section under consideration designates the only property which would provide support for the survivor during the time consumed in the administration of the estate and prior to the time when the bequests in the will would become available to the beneficiaries. It being just as necessary that a survivor should have means with which to buy bread when the deceased dies testate as when he or she dies intestate, there is good reason why the exception should have been inserted. This is the thought which runs through all of the authorities. They are quite uniform in holding that it is beyond the power of a testator to deprive his widow or children of means of support during the pendency of probate proceedings and prior to the time when the bequests in the will become available. To my mind, there is no escape from the conclusion that the act under consideration was designed to provide means by which a survivor could obtain immediate temporary support, and that it *166was not the intention of the legislature to take away from the owner of personal property his right to dispose of the same by will, but to simply-burden the personal estate coming within the exception referred to, to' the extent of providing such immediate, temporary support for the survivor. If I am right in this construction of the statute, then Mrs. O’Shea had a perfect right to bequeath the specific articles of personal property set out in her will, as was done, including her former husband’s picture and the wedding ring which he had given her; and appellee must be satisfied with taking the lands devised to him by the will, and “other personal property”; that is, property other than the ornaments, jewelry, etc., to the extent of $200.
If I.am right in this, it is not necessary to either overrule or distinguish Brichacek v. Brichacek, 75 Neb. 417, which could be easily done, or to discuss the doctrine of election, which could also be invoked to defeat a recovery by appellee in this case, which is so utterly without merit as to call forth the language of the Chief Justice in his opinion and which for emphasis I here repeat: “As we read the will, and observe that it confers upon the sisters of the deceased husband the ring given the testatrix by him, and to the son the portrait of Ms deceased father, the mind and conscience revolt and turn away from allowing the effort of appellee to thus ignore the expressed will of his deceased wife from whom he received such liberal provision. The will was, no doubt, made in the firm belief in the integrity of the husband and that he would respect her last wishes, and either decline to accept the provisions made for him and take what the law gave him, or accept those provisions as made.” Appellee should not be permitted to “thus ignore the expressed will of his deceased wife from whom he received such liberal provision.” Being unwilling to deal justly with the estate left by her, and with the son whom she committed to his care, the court should compel him to do so.